Citation Nr: 0001373	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which denied the benefits 
sought.  In June 1998, the Board remanded the case back to 
the RO for additional development.  The requested development 
having been completed, the case has once again been referred 
to the Board for resolution.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
September 1969 through September 1970.  

2.  Medical treatment records show that the veteran was 
treated for exfoliated dermatitis in September 1978 and for 
cellulitis in February 1994.  

3.  The veteran's skin diagnosed skin disorders, exfoliated 
dermatitis and cellulitis, are not presumptive disorders 
associated with exposure to Agent Orange.  

4.  There is no competent medical evidence showing that the 
veteran currently has an active skin disorder, or that 
establishes a nexus or link between any previously diagnosed 
skin disorders and his active service, to include Agent 
Orange exposure therein.  

5.  There is no competent medical evidence to show a nexus or 
link between any currently diagnosed left knee disorder and 
the veteran's active service.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a skin 
disorder, claimed as secondary to Agent Orange exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim for service connection for residuals 
of a left knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1999).  In reviewing a claim for 
service connection, the initial question is whether the claim 
is well grounded.  

The veteran has the "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  In the 
absence of a well-grounded claim, there is no duty to assist 
the claimant in developing facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v. Brown, 6 Vet. App. 563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability  
Third, there must be evidence of a nexus between the in-
service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
498, 506 (1995); Layno v. Brown, 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

II.  Skin Disorder, Secondary to Agent Orange Exposure

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam War era, 
and has a disease listed at 38 C.F.R. § 3.309(e) (1999), 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent in service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  The non-cancerous skin-related 
diseases for which a presumption of service connection based 
on exposure to Agent Orange includes chloracne or other 
acneform diseases consistent with chloracne, and porphyria 
cutanea tarda.  The presumptive period for chloracne or other 
acneform disease consistent with chloracne and for porphyria 
cutanea tarda is one year  38 C.F.R. § 3.307(a)(6).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6) (1999).  Second, the veteran 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available, and the presumption of 
exposure to herbicides is also precluded.  McCartt v. West, 
12 Vet. App. 164 (1999).  However, even if an appellant is 
found not entitled to a regulatory presumption of service 
connection, the claim must still be reviewed to determine if 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).  

The veteran's service medical records show that he served in 
the Republic of Vietnam from September 1969 to September 
1970, and that he was awarded the Vietnam Service Medal, the 
Vietnam Campaign Medal, and the Bronze Star Medal.  His 
service medical records are negative for any indication of 
skin disorders.  The veteran had undergone a VA rating 
examination in April 1971 for an unrelated problem, and the 
report of that examination also did not disclose any skin 
disorders.  

Post-service medical treatment records are completely 
negative for any indication of chloracne or related 
disorders, and do not show that the veteran developed such a 
skin disorder within a year of his discharge from active 
duty.  In fact, the report of a VA rating examination dated 
in July 1979 shows that the veteran's skin was characterized 
as "warm and moist" without lesions.  VA outpatient 
clinical records dated in March 1995 are likewise negative 
for any history or complaints of any skin disorder, although 
what was described as a "few pimples" on the posterior 
auricles and on the back were noted.  

The first documented instance of treatment for any skin 
disorder was noted in September 1978 in excerpted treatment 
records dating from September 1978 through November 1978, in 
which the veteran was noted to have severe exfoliated 
dermatitis during this period.  This disorder was noted to 
have markedly improved by November 1978, and the records 
contain the treating physician's comments that the exact 
cause was unknown.  The 1978 records do not contain any 
suggestion that the diagnosed exfoliated dermatitis was 
related to Vietnam or the veteran's active service.  
Treatment records from the Hutchinson Community Hospital, 
signed by Glenn Faith, M.D., and dated in February 1994 
indicate that the veteran had been seen some ten years 
previously for a skin disorder, and that he was currently 
diagnosed with cellulitis of the right forehead, right eyelid 
and orbital skin.  Although the veteran reported a several 
day history in connection with his complaints, the veteran 
also apparently reported that he had had abundant skin 
problems since Vietnam.  No medical opinions relating the 
veteran's skin disorder to his active service were contained 
in the records.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in January 1997.  He testified that after 
four months in Vietnam, he noticed a skin problem on his 
legs, feet, forehead, and other areas of his body.  He 
indicated that this problem recurred each summer.  While in 
Vietnam, the veteran testified that he was given some sort of 
skin cream to apply to his lower legs, but that it was 
largely ineffective.  He stated that he had undergone 
treatment for this disorder since his return from overseas, 
but that the skin disorder was persistent.  

Also submitted in support of his claim were two signed 
affidavits from the veteran's sister, and a former Army 
colleague, [redacted], dated in January and March 1997, 
respectively.  The veteran's sister stated that shortly upon 
returning home from Vietnam, the veteran experienced severe 
problems with his feet involving bleeding, weeping, and that 
he had to soak his feet regularly to relieve his symptoms.  
The veteran's colleague stated that he had spent time with in 
Vietnam with the veteran, but in different units.  He stated 
that he knew that the veteran had jungle rot.  

The Board has carefully evaluated the evidence as discussed 
above, but must conclude that the veteran has not presented a 
well-grounded claim for service connection for a skin 
disorder, claimed as secondary to Agent Orange exposure.  
That the veteran served in the Republic of Vietnam during the 
Vietnam War era is not in dispute.  However, the veteran has 
not presented medical evidence establishing that he currently 
has a present disability with respect to a skin disorder.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Further, 
the exfoliated dermatitis and cellulitis with which he was 
previously diagnosed are not disorders associated with the 
presumptions applicable to Agent Orange cases.  See 38 C.F.R. 
§ 3.309(e).  

Moreover, the first instance of record of a diagnosis of any 
skin disorder involved the treatment for exfoliated 
dermatitis in September 1978.  The Board notes that this was 
some seven (7) years following the veteran's discharge from 
active service.  The Board further observes that this is well 
beyond any possibly applicable presumptive period for the 
skin-related disorders, as set forth above.  See generally 
38 C.F.R. § 3.303, Savage, supra.  As noted above, exposure 
to herbicides cannot be presumed if the veteran's diagnosed 
skin disorders are not acneform diseases consistent with 
chloracne or other enumerated disability for which 
presumptive service connection would be in order.  See 
McCartt, supra.  However, even if one were to conclude that 
the veteran does have a currently diagnosed skin disorder, 
absent medical evidence of a nexus or link between the 
diagnosed exfoliated dermatitis and/or cellulitis, and the 
veteran's active service, his claim for service connection 
must be denied as not well grounded.  

In addition, lay statements and testimony by the veteran, his 
sister, and former Army colleague that he has skin disorders 
due to exposure to Agent Orange in service do not constitute 
medical evidence.  As laypersons, lacking in medical training 
and expertise, these individuals are not competent to address 
issues requiring expert medical opinions to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran has failed 
to present medical evidence, such as a medical opinion, 
showing that he has a present disability with respect to a 
skin disorder, or that establishes a nexus or link between 
the previously diagnosed exfoliative dermatitis and 
cellulitis and his active service, his claim is not well 
grounded and must be denied on that basis.  

III.  Residuals of a Left Knee Injury

The veteran has asserted that while engaged in combat, he 
jumped into a foxhole, striking his left knee on a hard 
object, and has experienced pain and swelling ever since.  
His available service medical records are negative for any 
indication of any complaints with respect to a left knee 
injury.  In addition, the report of his service separation 
examination is negative for any indication of a left knee 
disorder.  Further, the report of the April 1971 VA rating 
examination is negative for any complaints of a left knee 
injury or related problems.  

Contemporaneous clinical treatment records dating from 
November 1986 through February 1994 from the Hutchinson 
Medical Center, P.A., are completely negative for any 
indication of treatment for a knee disorder.  A report of a 
VA medical examination of January 1996, conducted for 
purposes of evaluating an unrelated disorder, noted that the 
veteran had what was characterized as a bony protrusion on 
his left patella, but that his knee and leg had a full range 
of motion.  VA treatment records dating from April 1993 
through December 1997 show that the veteran reported a 20-
year history of having a left knee mass, which was growing 
with age.  A physician's note appended to the records shows 
that his history, MRI and general examination results were 
consistent with a benign probable osteochondral mass at the 
inferior pole of the patella or patellar region.  Other than 
the veteran's self-reported history, there are no medical 
opinions of record relating the mass on the veteran's left 
knee to his active service.  

At his January 1997 personal hearing, the veteran testified 
that after sustaining an injury to his knee in Vietnam, it 
later swelled and became sufficiently painful as to require 
treatment from a field medic, and later at a base camp 
hospital.  Following his discharge from service, the veteran 
testified that he received treatment for his left knee 
problems beginning in 1972 at the Hutchinson Medical Center, 
and later at the Minneapolis VA Medical Center (VAMC).  He 
indicated that he had not reported this injury to the 
examining physicians at the time of his discharge physical 
because he was in a rush to return home.  The veteran also 
submitted an affidavit from a [redacted], dated in March 
1997, indicating Mr. [redacted]'s awareness of the veteran's 
knee problems.  

The Board has evaluated the objective medical evidence and 
lay testimony provided by the veteran, but must conclude that 
he has not submitted evidence of a well-grounded claim for 
service connection for residuals of a left knee injury.  The 
Board acknowledges that the veteran has been diagnosed with a 
mass in the patellar region of his left knee, and that he may 
have sustained an injury to his left knee in service.  
However, to the extent that the veteran is claiming that he 
injured his left knee in combat, and even assuming that 
"satisfactory" evidence of an inservice left knee injury has 
been presented in the form of the lay assertions of the 
veteran, and a buddy pursuant to 38 U.S.C.A. § 1154(b) and 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), such lay 
assertions are not sufficient to establish a nexus between an 
in-service left knee injury and a current left knee 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996). 

The medical records submitted in support of his claim, while 
showing that he does appear to have a present disability with 
respect to his left knee, do not contain any medical opinions 
that his left knee disorder was incurred in service.  
Moreover, even assuming that the veteran is competent, 
through his statements, to provide evidence of continuity of 
symptomatology with respect to left knee pain since service, 
medical expertise is still required to provide a diagnosis of 
a chronic knee disorder which is related etiologically to his 
post-service symptoms.  See Savage, supra.  Since such 
evidence is absent from the record, the Board must conclude 
that the veteran's claim for service connection for residuals 
of a left knee injury is not well grounded, and must be 
denied on that basis.  

In addition, as with the issue of entitlement to service 
connection for a skin disorder discussed above, lay 
statements, testimony, and affidavits made by the veteran, 
his sister, and his colleague, that any diagnosed left knee 
disorder is the result of an in-service injury, do not 
constitute medical evidence.  As lay persons, these 
individuals are not competent to address issues requiring 
expert medical opinions, to include medical diagnoses or 
opinions as to medical etiology.  See Moray, supra; Espiritu, 
supra.  

IV.  Conclusion

For the foregoing reasons, it is the decision of the Board 
that the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for a skin disorder, claimed as secondary to Agent 
Orange exposure, and for residuals of a left knee injury.  
The Board is not aware of any additional evidence which could 
serve to well ground the veteran's claims.  As the duty to 
assist has not been triggered here by well-grounded claims, 
the Board finds that the VA has no obligation to further 
develop the veteran's claims.  Accordingly, the Board is not 
required to remand the case for further evidentiary 
development.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d at 
1464; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin disorder, claimed as secondary 
to Agent Orange exposure, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a left knee disorder is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

